         2:18-cv-02072-CSB-EIL # 25         Page 1 of 10                                            E-FILED
                                                                    Friday, 15 February, 2019 10:38:31 PM
                                                                             Clerk, U.S. District Court, ILCD

                               UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS
                                      URBANA DIVISION

 HOWARD WAYNE BROWNFIELD,

               Plaintiff,                           CASE NO. No. 2:18-cv-02072-CSB-EIL

 v.

 EXETER FINANCE, LLC,
 SYNERGETIC COMMUNICATION,
 INC. and MRS BPO, LLC,

               Defendant.


      MEMORANDUM IN SUPPORT OF MRS BPO, LLC'S MOTION FOR SUMMARY
                                JUDGMENT
               ______________________________________________

        Defendant, MRS BPO, LLC (“MRS”) moves for summary judgment pursuant to Rule 56

of the Federal Rules of Civil Procedure as to the claims asserted by Howard Wayne Brownfield

(“Plaintiff”). MRS submits this memorandum in support of its motion.

I.      INTRODUCTION

        Plaintiff filed this action alleging that MRS violated the Fair Debt Collection Practices

Act ("FDCPA") and the Illinois Consumer Fraud and Deceptive Business Practices Act ("ICFA")

by calling and disclosing the existence of a debt to his employer and threatening Plaintiff with

"jail time and a lawsuit." Plaintiff cannot produce a scintilla of evidence to support these

allegations. MRS has never spoken with Plaintiff or his employer, let alone disclosed the debt to

Plaintiff's employer or threatened Plaintiff with jail time or a lawsuit. MRS only spoke to one

person in connection with Plaintiff's account and that conversation consisted of an individual

informing MRS that it had the wrong number and MRS responding that it would remove the

number from its records. Because Plaintiff has not established, and cannot establish, a prima
            2:18-cv-02072-CSB-EIL # 25         Page 2 of 10



facie claim under the FDCPA or ICFA, MRS is entitled to entry of summary judgment in its

favor.

II.      STATEMENT OF MATERIAL FACTS NOT REASONABLY IN DISPUTE

         A.      Plaintiff's debt and MRS' collection efforts.

         Plaintiff's delinquent Exeter Finance account (the "Account") was placed with MRS for

collection on December 6, 2016. (Declaration of William Michael Perkins dated Feb. 15, 2019

("Perkins Decl.") ¶ 4.) MRS placed 38 telephone calls in an effort to reach Plaintiff to discuss

the Account. (Id. ¶ 5.) All but one of the 38 calls placed by MRS in an effort to reach Plaintiff

went unanswered. (Id. ¶ 6.)

         On December 8, 2016, MRS placed a call to a telephone number ending in the digits

4747 and asked to speak to Howard Brownfield. (Perkins Decl. ¶ 6; Declaration of Michael

Poncin dated Feb. 15, 2019 ("Poncin Decl.") Ex. D.) In response, the recipient of the call stated,

"no … you have the wrong number." (Poncin Decl. Ex. D.) MRS' representative apologized for

the inconvenience and told the recipient of the call that his number would be removed from

MRS' records. (Id.) The call recipient thanked MRS' representative and the call was terminated.

(Id.) MRS did not place any additional calls to that number. (Perkins Decl. ¶ 6.) This was the

only call made in connection with the Account that resulted in a conversation between MRS and

any individual. (Id.)

         None of the calls MRS placed in connection with the Account resulted in a conversation

with Plaintiff or his employer. (Id. ¶ 7.) MRS has never spoken with Plaintiff or his employer,

let alone disclosed to Plaintiff's employer that it was attempting to collect a debt owed by

Plaintiff or threatened Plaintiff with jail time or a lawsuit. (Id. ¶ 8.)




                                                    2
4582121v1
            2:18-cv-02072-CSB-EIL # 25      Page 3 of 10




        B.       Plaintiff's Lawsuit

        Plaintiff commenced this lawsuit against MRS alleging that MRS violated the FDCPA

and IFCA by "placing phone calls to Plaintiff's employer and informing Plaintiff's employer that

he owed the subject debt, as well as threats of jail time MRS made towards Plaintiff." (Compl.

[ECF No. 1] ¶¶ 54, 59-72.)

        In discovery, Plaintiff was asked to identify facts and any documents supporting his

allegation that MRS committed the violations alleged in the Complaint. (Poncin Decl. Ex. B. at

p. 2-3.) Plaintiff responded with only a referral to the Complaint and stated that "[he] is not in

possession of any additional documents as requested in Defendant's Interrogatory." (Id. at p. 3.)

In response to a request that he produce all documents supporting his claim that MRS violated

any law, Plaintiff responded with an objection on the basis that "MRS is in possession of the

documentation it is seeking" and by referencing his Rule 26(a)(1) disclosures. (Poncin Decl. Ex.

C. at p. 1-2; Ex. E.) When asked to identify and produce documents related to any and all

damages purportedly suffered as a result of MRS' conduct, Plaintiff, once again, pointed to the

documents produced by MRS and his Rule 26(a)(1) disclosures, which essentially regurgitate the

allegations in the Complaint. (Poncin Decl. Ex. B at p. 3-4; Ex. C. at p. 2; Ex. E.) Notably,

when asked to produce all documents that support the allegation that MRS placed calls to his

employer, Plaintiff responded that "[he] is not currently in possession of any documentation

showing [MRS]' calls to [his] employer." (Poncin Decl. Ex. C at p. 4.)

        Nothing contained in Plaintiff's responses to MRS' discovery requests or MRS' responses

to Plaintiff's discovery requests supports the notion that MRS spoke with Plaintiff or his

employer, let alone the allegation that MRS' disclosed the existence of the debt to Plaintiff's

employer or threatened Plaintiff with jail time or a lawsuit. (See id. Exs. B-E.) Nevertheless,


                                                3
4582121v1
            2:18-cv-02072-CSB-EIL # 25         Page 4 of 10



MRS has produced evidence demonstrating that it has never spoken with Plaintiff or his

employer and, thus, that it did not make the statements upon which Plaintiff's claims are based.

(See Perkins Decl. ¶¶ 5-8, Ex. A.) As a result, MRS now moves the Court for entry of summary

judgment in its favor.

III.    SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate where there is no genuine issue as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A

genuine issue of material fact exists if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

On a motion for summary judgment, the Court must view the facts in the light most favorable to

the non-moving party and draw all reasonable inferences in that party’s favor. Scott v. Harris,

550 U.S. 372, 378 (2007). Even so, the non-moving party cannot rest on bare allegations alone,

but must designate specific material facts showing that there is a genuine issue for trial. Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (“The existence of a mere scintilla of evidence

supporting a plaintiff’s position is insufficient . . . .”); Insolia v. Philip Morris Inc., 216 F.3d 596,

598 (7th Cir. 2000) (“Once the party moving for summary judgment uncovers a hole in the

opponent’s case, the nonmoving party that bears the ultimate burden at trial must show that there

is evidence creating a genuine issue of material fact.”).

        Claims that are factually unsupported should be disposed of on summary judgment.

Celotex, 477 U.S. at 323-24. “The plain language of Rule 56(c) mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Id. at 322. “In such a situation, there can



                                                   4
4582121v1
            2:18-cv-02072-CSB-EIL # 25      Page 5 of 10



be ‘no genuine issue as to any material fact,’ since a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

Id. at 323; see also Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir. 2014)

(“summary judgment is proper against ‘a party who fails to make a showing sufficient to

establish the existence of an element essential to that party's case and on which that party will

bear the burden of proof at trial.’”) (citation omitted); Stephens v. Erickson, 569 F.3d 779, 786

(7th Cir. 2009) (inferences relying on speculation or conjecture are insufficient to defeat

summary judgment).

IV.     ARGUMENT

        A.       MRS is entitled to summary judgment with respect to Plaintiff’s claims
                 under the Fair Debt Collection Practices Act.

        Plaintiff alleges that MRS violated four different subsections of the FDCPA as a result of

the calls that did not actually occur. Plaintiff claims that MRS violated 15 U.S.C. § 1692b,

which governs communications with any person other than the consumer for the purpose of

acquiring location information about the consumer. (Compl. ¶¶ 64-65.) Plaintiff claims that

MRS violated 15 U.S.C. § 1692c, which prohibits a debt collector from contacting a consumer at

his place of employment if the debt collector knows that the consumer's employer prohibits the

consumer from receiving such communication and with most third parties in the absence of the

consumer's consent. (Compl. ¶¶ 66-77.) Plaintiff claims that MRS violated 15 U.S.C. § 1692d,

which prohibits a debt collector from engaging "in any conduct the natural consequences of

which is to harass, oppress, or abuse any person in connection with the collection of a debt.".

(Compl. ¶¶ 68-69.) And, finally, Plaintiff claims that MRS violated 15 U.S.C. § 1692e, which

prohibits a debt collector rom using "any false, deceptive, or misleading representation in

connection with the collection of a debt." (Compl. ¶¶ 70-72.)


                                                5
4582121v1
            2:18-cv-02072-CSB-EIL # 25        Page 6 of 10



        All of Plaintiff's claims against MRS are predicated on the allegation that MRS spoke to

Plaintiff or Plaintiff's employer. (See Compl. ¶¶ 34-38, 64-72.) Necessarily, then, the existence

of a communication between MRS and Plaintiff or his employer is an essential element of each

of Plaintiff's claims. Despite having adequate time for discovery, Plaintiff has failed to make a

showing sufficient to establish the existence of this essential element of his case.

        Plaintiff has not produced any evidence to support the allegation that MRS spoke with

him or his employer, let alone any evidence that MRS disclosed the existence of the debt to

Plaintiff's employer or threatened Plaintiff with jail time or a lawsuit. (See Poncin Decl. Exs. B-

E.) In fact, Plaintiff even admits that "[he] is not currently in possession of any documentation

showing [MRS]' calls to [his] employer." (Id. Ex. C at p. 4.) Since "a complete failure of proof

concerning an essential element of the nonmoving party's case renders all other facts

immaterial," there can be "no genuine issue as to any material fact." Celotex, 477 U.S. at 323.

Thus, summary judgment must be entered in MRS' favor.

        Regardless of Plaintiff's failure to establish essential elements of his case, MRS is entitled

to judgment as a result of the unrebutted evidence demonstrating that it did not engage in the

conduct alleged in the Complaint. The account notes produced by MRS, in which all calls are

documented, and the declaration of William Michael Perkins demonstrate that MRS did not

place any calls to the telephone number associated with Plaintiff's employer. (Perkins Decl. ¶¶

6-8, Ex. A at p. 1-3.) And Plaintiff admits that MRS could not have placed calls to him

personally, as MRS was not aware of the fact that Plaintiff had changed his telephone number to




                                                  6
4582121v1
            2:18-cv-02072-CSB-EIL # 25     Page 7 of 10



a number ending in the digits 1117 before the Account was placed with MRS for collection1.

(Compl. ¶ 35.)

        In sum, MRS satisfies its summary judgment burden by demonstrating an absence of

evidence to support Plaintiff's claims—namely, the lack of any record evidence showing that

MRS actually spoke to Plaintiff or his employer. MRS is alternatively entitled to summary

judgment on the grounds that it has produced undisputed evidence demonstrating that it did not

engage in the conduct upon which Plaintiff's claims are based.      For these reasons, MRS

respectfully requests that the Court enter summary judgment in its favor with respect to

Plaintiff's claims under the FDCPA.

        B.       MRS is entitled to summary judgment with respect to Plaintiff’s claim under
                 the Illinois Consumer Fraud and Deceptive Business Practices Act.

        Plaintiff alleges that MRS violated the ICFA for the same reasons he alleges that MRS

violated the FDCPA. MRS is entitled to summary judgment with respect to Plaintiff's ICFA

claim for the same reasons MRS is entitled to summary judgment with respect to Plaintiff's

FDCPA claims. Plaintiff has failed to produce establish essential elements of an IFCA claim

and, further, MRS has produced undisputed evidence that it did not engage in the conduct upon

which Plaintiff's ICFA claim is based.

        The ICFA prohibits the use of deceptive acts or practices in the conduct of trade or

commerce. 815 ILCS 505/2. To state a claim under the ICFA, the complaint must allege: (1) a

deceptive act or practice by the defendant; (2) defendant's intent that plaintiff rely on the

deception; (3) the occurrence of the deception in the course of conduct involving trade or

commerce; (4) actual damages to plaintiff; and (5) proximately caused by the deception.



1
  The account notes produced by MRS also demonstrate that MRS did not place any calls to a
telephone number ending in the digits 1117. (See Perkins Decl. Ex. A at p. 1-3.)

                                               7
4582121v1
            2:18-cv-02072-CSB-EIL # 25       Page 8 of 10



Freedom Mortgage Corp. v. Burnham Mortgage, Inc., 720 F. Supp.2d 978, 1003 (N.D. Ill. 2010)

(citing Avery v. State Farm Mut. Auto Ins. Co., 2016 Ill.2d 100, 180 (2005). The actual damage

element of a private ICFA action requires that the plaintiff suffer "actual pecuniary loss." Kim v.

Carter's Inc., 598 F.3d 362, 365 (7th Cir. 2010) (citing Mulligan v. QVC, Inc., 888 N.E.2d 1190,

1197 (Ill. App. Ct. 2008)). Allegations of emotional distress, inconvenience, and aggravation do

not, by themselves, constitute damages under the ICFA. See Morris v. Harvey Cycle & Camper,

Inc., 911 N.E.2d 1049, 1054 (Ill. App. Ct. 2009).

        Plaintiff has failed to produce evidence that MRS engaged in a deceptive act or practice,

that MRS intended Plaintiff to rely on any deception, that the alleged deception occurred in the

course of conduct involving trade or commerce, that he suffered any actual damage, or that any

purported actual damages were proximately caused by the alleged deception. (See Poncin Decl.

Exs. B-E.) Most notably, Plaintiff admits that the only evidence supporting his purported actual

damages are his Rule 26(a)(1) disclosures, which merely regurgitate the bare allegations set forth

in the Complaint and are insufficient to make a prima facie showing of actual pecuniary loss.

(See Poncin Decl. Ex. C at p. 2, Ex. E at p. 2-3.)

        Because Plaintiff has failed to produce establish essential elements of an IFCA claim and

MRS has produced undisputed evidence that it did not engage in the conduct upon which

Plaintiff's ICFA claim is based, MRS respectfully requests the Court to enter summary judgment

in its favor. Alternatively, if the Court grants summary judgment in favor of MRS with respect

to Plaintiff's claims under the FDCPA, MRS requests that the Court decline to exercise

supplemental jurisdiction over Plaintiff's IFCA claim. See 28 U.S.C. § 1367(c)(3); Groce v. Eli

Lilly & Co., 193 F.3d 496, 500-01 (7th Cir. 1999).




                                                     8
4582121v1
            2:18-cv-02072-CSB-EIL # 25     Page 9 of 10



                                       CONCLUSION

        Based on the foregoing arguments, MRS respectfully requests the Court to enter an order

granting summary judgment in MRS’ favor pursuant to Rule 56 of the Federal Rules of Civil

Procedure.      Alternatively, if the Court grants summary judgment to MRS with respect to

Plaintiff’s FDCPA claims only, MRS respectfully submits that the Court should relinquish

supplemental jurisdiction over Plaintiff IFCA claim.


Dated: February 15, 2019                        Respectfully Submitted,


                                                /s/Michael S. Poncin
                                                Attorney for Defendant MRS BPO, LLC


Michael S. Poncin (MN Bar 296417)
MOSS & BARNETT, PA
150 South Fifth Street, Suite 1200
Minneapolis, MN 55402
Tel: (612) 877-5000
Fax: (612) 877-5999
Mike.Poncin@lawmoss.com




                                               9
4582121v1
            2:18-cv-02072-CSB-EIL # 25       Page 10 of 10



                                 CERTIFICATE OF SERVICE

        I certify that on this 15th day of February, 2019, a copy of the foregoing document was
filed electronically in the ECF system. Notice of this filing will be sent to the parties of record
by operation of the Court's electronic filing system, including Plaintiff's counsel as described
below. Parties may access this filing through the Court's system.

Nathan Volheim, Esq.
Mohammed Badwan, Esq.
Sulaiman Law Group, Ltd.
nvolheim@sulaimanlaw.com
mbadwan@sulaimanlaw.com
Attorneys for Plaintiff

                                                  /s/Michael S. Poncin
                                                  Attorney for Defendant MRS BPO, LLC




                                                 10
4582121v1
